Citation Nr: 9929310	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's original claims for service connection for 
residuals of a left knee injury and right shin fracture were 
denied by the RO in October 1995 and the veteran filed a 
timely appeal with regard to both issues.  Service connection 
was granted for residuals of a left knee injury and an 
evaluation of 10 percent was assigned in August 1996.  
Subsequently, the Board denied the veteran's claim for 
residuals of a right shin fracture in August 1997.  In 
December 1997 the veteran filed a Motion for Reconsideration 
which was denied in March 1998.

In April 1998 the veteran filed a statement which was 
construed as a claim for a evaluation in excess of 10 percent 
for residuals of a left knee injury, and a request to reopen 
the claim for service connection for residuals of a right 
shin fracture.  In April 1998 the RO granted an increased 
evaluation, to 20 percent, for residuals of a left knee 
injury and found that new and material evidence adequate to 
reopen the claim for residuals of a right shin fracture had 
not been submitted.  The veteran filed a Notice of 
Disagreement and perfected an appeal with regard to the 
increased rating issue only, and that is the only matter 
presently before the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. The veteran's service-connected residuals of a left knee 
injury are manifested by mild degenerative changes, shown 
by x-ray examination, with no more than slight limitation 
of flexion.  There is weakness and fatigue in the left 
lower extremity, but no muscle atrophy or other indicia of 
deformity.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).


Pertinent Law and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

The veteran's left knee disability is presently evaluated 
under the rating criteria for traumatic arthritis which 
provides that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010. 

The Ratings Schedule provides compensable ratings for 
impairment of the knee.  Slight recurrent subluxation or 
lateral instability warrants an evaluation rating of 10 
percent; moderate recurrent subluxation or lateral 
instability warrants an evaluation rating of 20 percent; and 
severe recurrent subluxation or lateral instability warrants 
an evaluation rating of 30 percent.  38 C.F.R. § 4.71(a), 
Code 5257.

The Ratings Schedule also provides ratings for limitation of 
flexion of the leg when flexion is limited to 60 degrees (0 
percent), 45 degrees (10 percent), 30 degrees (20 percent) or 
15 degrees (30 percent), and for limitation of extension of 
the leg when extension is limited to 5 degrees (0 percent), 
10 degrees (10 percent), 15 degrees (20 percent), 20 degrees 
(30 percent), 30 degrees (40 percent) or 45 degrees (50 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Complete extension of the knee is to 0 degrees and 
complete flexion is to 140 degrees.  38 C.F.R. § 4.71 Plate 
II.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59.


Factual Background

Service medical records show that the veteran sustained a 
left knee injury during a football game in October 1970.  
Orthopedic examination notes showed that the veteran could 
not bear weight on the knee and that full range of motion was 
present, although with considerable pain on complete 
extension.  The knee was noted to be stable and the ligaments 
were found to be intact.  Tenderness was noted over the 
medial aspect of the knee and no effusion or tenderness was 
shown over the joint.  The impression was acute injury to 
left knee, with a possible tear of the medial meniscus.  The 
veteran's left leg was placed in cylinder cast with the leg 
in full extension for two weeks.  

In November 1970 minimal left knee effusion was present and 
full range of motion was possible without pain.  The 
following week the veteran's left knee was essentially 
asymptomatic.

Private medical records from Scripps Memorial Hospital show 
that the veteran sustained a work-related left knee injury in 
December 1980.  The records indicate that the veteran gave a 
history of no prior left knee injury.  In June 1981 he 
underwent diagnostic and surgical arthroscopy which revealed 
a longitudinal, horizontal tear of the posterior horn of the 
medial meniscus.  The rest of the meniscus as well as the 
anterior cruciate ligament, lateral jointline and lateral 
meniscus were normal.  No loose bodies were observed.  Based 
on these findings, a partial meniscectomy was performed.

Scripps Memorial Hospital records from June 1988 show that 
the veteran reported another work related injury and 
resulting left knee pain, posterior medial side.  A left knee 
magnetic resonance image (MRI) study showed a tear of the 
posterior horn of the medial meniscus.  Clinical examination 
revealed clicking, popping and tenderness of the 
posteromedial joint area.  Left knee x-rays revealed joint 
space narrowing which the physician opined may be the cause 
of the veteran's medial joint line pain.  Left knee 
examination revealed tenderness and slight swelling.  Stress 
testing revealed no laxity in any plane.  Range of motion was 
0 to 145 degrees with pain at 145 degrees.  The impression 
was internal derangement, left knee joint; and possible 
injury to retained posterior horn, medial meniscus, rule out 
degenerative arthritis, medial compartment.

An arthroscopic examination and debridement of the left knee 
was performed.  The postoperative findings were: a small flap 
tear of the medial meniscus; a fissure medial tibial condyle 
intercondylar area; and a 4 millimeter (mm) parrot beak tear 
of the lateral meniscus.

The veteran underwent a VA examination in September 1995.  He 
complained of occasional discomfort in the left knee when 
kneeling, squatting and stair climbing.  A bone examination 
revealed chondromalacia of the patellas, bilaterally, 
symptomatic.  Joint examination revealed that posture and 
gait were normal and the veteran could heel and toe walk.  
There was no swelling, effusion, joint line tenderness or 
instability to stress.  Crepitus was 1+ with patellar 
compression and knee flexion on each side was noted.  The X-
ray impressions were that narrowing of the patellofemoral 
compartment raised the possibility of chondromalacia patella 
and a small effusion; and mild productive degenerative 
changes of the tibial spine were noted.  The knee was 
otherwise unremarkable.

December 1997 private medical records from the Scripps Clinic 
show that the veteran was reporting weakness and increased 
pain in the left knee when climbing or descending stairs.  
Examination revealed moderate pain and discomfort on 
hyperflexion of the left knee, mostly in the lateral aspect 
of the left patella area going to the back of the left lower 
leg with moderate weakness appreciated.  Subsequent x-ray 
findings were normal.  

A private orthopedic consultation in January 1998 revealed no 
significant swelling, fairly normal alignment of the patella, 
tenderness to palpation and pressure over the patellofemoral 
joint, and lateral joint line tenderness. Stability was good.  
The veteran was unable to perform even a partial squat, 
bending the knees only approximately 20 degrees before he 
experienced pain.  The impression was probable chondromalacia 
patellae, possible chondromalacia of the lateral compartment.  
The examiner stated that the veteran probably had arthrosis, 
for which the appropriate treatment was anti-inflammatory 
medication, however the veteran had no interest in taking any 
pills.  The examiner recommended rehabilitation, however the 
veteran stated that he was not interested in physical 
therapy.

The veteran also underwent a VA examination in January 1998.  
The history given by the veteran did not include the two 
work-related injuries which immediately preceded his 
surgeries.  He stated that he felt better after the second 
surgery, but that he continued to have locking.  He felt that 
he was being very stoic about this.  He was not taking any 
medicine, but he did use alcohol for pain on occasion.

Examination revealed that the veteran walked without a limp.  
He could walk on his toes, but not his heels which caused 
pain in his left knee joint.  The veteran was able to do ten 
toe raises on the right, but not the left.  There was pain in 
the knee joint and weakness and fatigue in the left lower 
extremity.  The left knee was stable and without effusion.  
There was tenderness over the medial aspect of the left knee 
joint.  The patellar grinding test was negative.  Left knee 
range of motion was from 0 degrees of extension to 135 
degrees of flexion.  By comparison, right knee range of 
motion was 0 degrees to 145 degrees of flexion.  Full flexion 
of the left knee was very painful.  There was no atrophy.  
The diagnosis was internal derangement, left knee joint with 
medial meniscus cartilage tear.  The examiner commented that 
the veteran continued to have limitation of motion, painful 
motion, weakness and fatigue.  X-rays revealed no significant 
changes since the September 1995 x-rays.

The veteran reported continuing left knee pain in March 1998, 
however x-rays continued to be unremarkable, except for 
minimal early degenerative changes.  Surgical intervention 
was not considered necessary at that point.

The RO granted an increased rating, to 20 percent, for 
residuals of a left knee injury in April 1998.

The veteran testified before a Hearing Officer in May 1998.  
His testimony was that his symptoms had increased since 
December 1997.  Transcript p. 1.  The veteran got sharp pains 
at night which woke him up, but they had decreased because 
the veteran had decreased his participation in the kinds of 
activities which aggravated his knee.  Tr. at pp. 6-8.  He 
also testified that he preferred not to take medication for 
his knee, but sometimes self-medicated with alcohol.  Tr. at 
9, 13.  The veteran was working full time in the security 
field and had not lost any time due to his knee disability.  
Tr. at pp. 11-12.

In June 1998 an MRI of the veteran's left knee was taken.  
The impressions were: possible radial tear of the posterior 
horn of the lateral meniscus; and osteoarthritis, especially 
involving the medial compartment of the knee with cartilage 
loss.  A follow-up evaluation note indicated that the 
treating orthopedist felt that the early arthritic changes 
shown in the MRI were the most likely explanation for the 
veteran's symptoms.  Continued nonsurgical intervention was 
recommended.

Analysis

The Board finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 20 percent 
for residuals of a left knee injury.  The left knee range of 
motion demonstrated on the January 1998 VA examination did 
not meet the schedular criteria for a rating in excess of 20 
percent under Codes 5260 and 5261 which address limitation of 
motion of the leg.

The Board notes that the veteran's service-connected 
disability has required left knee meniscectomies in 1981 and 
1988, and that the June 1998 MRI indicated the possibility of 
a radial tear of the posterior horn of the lateral meniscus.  
In light of this evidence the Board has considered Codes 5258 
and 5259, which address the dislocation or removal of 
semilunar cartilage.  Neither, however, provides for a higher 
rating than is currently assigned.  There is no indication of 
subluxation of the left knee and stability has been fine on 
all examinations.  A separate evaluation under Code 5257 is 
not warranted.  See 38 C.F.R. § 4.71a.  

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

In this case, the Board finds that the current evaluations 
are consistent with the objective findings and that increased 
ratings are not warranted under the provisions for the 
veteran's left knee disability.  The veteran's subjective 
complaints have included pain, swelling, weakness, 
intermittent locking and lack of endurance.  The objective 
examination findings include slightly decreased range of 
motion, the inability to walk on heels and toes, and pain on 
squatting and at full flexion.  The weakness and fatigue in 
the left lower extremity has not resulted in muscle atrophy.  
The Board is cognizant of the veteran's contention that his 
knee has worsened since December 1997, however this is 
inconsistent with the medical pathology.  X-ray findings show 
mild productive degenerative changes which had not increased 
in severity since 1995.  The pain in the knee is currently 
recognized by the 20 percent rating, which is in excess of 
the limitation of function exhibited, but without more of a 
showing of deformity, atrophy or other signs of dysfunction, 
a higher rating is not warranted.  In light of the lack of 
objective pathology to support the veteran's claim, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for residuals of a left 
knee injury due to pain on use or flare-ups.  Id.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the entire history of the veteran's 
disability.  In this case, the Board finds no provision upon 
which to assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
residuals of a left knee injury.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

